        Case 1:20-cv-00267-JB-JHR Document 55 Filed 07/31/20 Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

LELAND T. TAYLOR,

                Plaintiff,

vs.                                                                           No. CIV 20-0267 JB\JHR

MICHELLE LUJAN GRISHAM,

                Defendant.

MEMORANDUM OPINION AND ORDER ADOPTING THE MAGISTRATE JUDGE’S
      PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

        THIS MATTER comes before the Court on the Magistrate Judge’s Proposed Findings

and Recommended Disposition, filed June 16, 2020 (Doc. 45)(“PFRD”). In the PFRD, the

Honorable Jerry H. Ritter, United States Magistrate Judge for the United States District Court for

the District of New Mexico, recommends that the Court deny Plaintiff Leland T. Taylor’s Motion

for Emergency Injunctive Relief, filed March 24, 2020 (Doc. 8), and Taylor’s Motion to

Reconsider Magistrate Denial of TRO, filed May 12, 2020 (Doc. 25). See PFRD at 1. The PFRD

notifies the parties of their ability to file objections within fourteen days and that the failure to file

objections waives appellate review. See PFRD at 16. Objections were due by July 6, 2020. See

PFRD at 16. To date, no objections have been filed.

           LAW REGARDING OBJECTIONS TO PROPOSED FINDINGS AND
                          RECOMMENDATIONS

        District courts may refer dispositive motions to a Magistrate Judge for a recommended

disposition. See Fed. R. Civ. P. 72(b)(1) (“A magistrate judge must promptly conduct the required

proceedings when assigned, without the parties’ consent, to hear a pretrial matter dispositive of a

claim or defense[.]”). Rule 72(b)(2) of the Federal Rules of Civil Procedure governs objections:
        Case 1:20-cv-00267-JB-JHR Document 55 Filed 07/31/20 Page 2 of 9



“Within 14 days after being served with a copy of the recommended disposition, a party may serve

and file specific written objections to the proposed findings and recommendations.” Fed. R. Civ.

P. 72(b)(2). Finally, when resolving objections to a Magistrate Judge’s proposal, “the district

judge must determine de novo any part of the magistrate judge’s disposition that has been properly

objected to. The district judge may accept, reject, or modify the recommended disposition; receive

further evidence; or return the matter to the magistrate judge with instructions.” Fed. R. Civ. P.

72(b)(3). Similarly, 28 U.S.C. § 636 provides:

               A judge of the court shall make a de novo determination of those portions
       of the report or specified proposed findings or recommendations to which objection
       is made. A judge of the court may accept, reject, or modify, in whole or in part, the
       findings or recommendations made by the magistrate judge. The judge may also
       receive further evidence or recommit the matter to the magistrate judge with
       instructions.

28 U.S.C. § 636(b)(1)(C).

       “The filing of objections to a magistrate’s report enables the district judge to focus attention

on those issues -- factual and legal -- that are at the heart of the parties’ dispute.” United States v.

One Parcel of Real Prop., With Bldgs, Appurtenances, Improvements, and Contents, 73 F.3d 1057,

1059 (10th Cir. 1996)(“One Parcel”)(quoting Thomas v. Arn, 474 U.S. 140, 147 (1985)). As the

United States Court of Appeals for the Tenth Circuit has noted, “the filing of objections advances

the interests that underlie the Magistrate’s Act, [28 U.S.C. § 636,] including judicial efficiency.”

One Parcel, 73 F.3d at 1059 (citing Niehaus v. Kan. Bar Ass’n, 793 F.2d 1159, 1165 (10th Cir.

1986), and United States v. Walters, 638 F.2d 947, 950 (6th Cir. 1981)).

       The Tenth Circuit held “that a party’s objections to the magistrate judge’s report and

recommendation must be both timely and specific to preserve an issue for de novo review by the

district court or for appellate review.” One Parcel, 73 F.3d at 1060. “To further advance the




                                                 -2-
        Case 1:20-cv-00267-JB-JHR Document 55 Filed 07/31/20 Page 3 of 9



policies behind the Magistrate’s Act, [the Tenth Circuit], like numerous other circuits, ha[s]

adopted a firm waiver rule that provides that the failure to make timely objections to the

magistrate’s findings or recommendations waives appellate review of both factual and legal

questions.” One Parcel, 73 F.3d at 1059 (citations and internal quotation marks omitted). In

addition to requiring specificity in objections, the Tenth Circuit has stated that “[i]ssues raised for

the first time in objections to the magistrate judge’s recommendation are deemed waived.”

Marshall v. Chater, 75 F.3d 1421, 1426 (10th Cir. 1996). See United States v. Garfinkle, 261 F.3d

1030, 1030-31 (10th Cir. 2001)(“In this circuit, theories raised for the first time in objections to

the magistrate judge’s report are deemed waived.”). In an unpublished opinion, the Tenth Circuit

stated that “the district court correctly held that [a petitioner] had waived [an] argument by failing

to raise it before the magistrate.” Pevehouse v. Scibana, 229 F. App’x 795, 796 (10th Cir. 2007).1

       In One Parcel, the Tenth Circuit, in accord with other courts of appeals, expanded the

waiver rule to cover objections that are timely but too general. See One Parcel, 73 F.3d at 1060.




       1
         Pevehouse v. Scibana is an unpublished opinion, but the Court can rely on an unpublished
opinion to the extent its reasoned analysis is persuasive in the case before it. See 10th Cir. R.
32.1(A) (“Unpublished decisions are not precedential, but may be cited for their persuasive
value.”). The Tenth Circuit has stated:

       In this circuit, unpublished orders are not binding precedent, . . . and we have
       generally determined that citation to unpublished opinions is not favored.
       However, if an unpublished opinion or order and judgment has persuasive value
       with respect to a material issue in a case and would assist the court in its disposition,
       we allow a citation to that decision.

United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005). The Court concludes that
Pevehouse v. Scibana has persuasive value with respect to material issues and will assist the Court
in its disposition of this Memorandum Opinion.



                                                 -3-
        Case 1:20-cv-00267-JB-JHR Document 55 Filed 07/31/20 Page 4 of 9



The Supreme Court of the United States of America -- in the course of approving the United States

Court of Appeals for the Sixth Circuit’s use of the waiver rule -- has noted:

                It does not appear that Congress intended to require district court review of
       a magistrate’s factual or legal conclusions, under a de novo or any other standard,
       when neither party objects to those findings. The House and Senate Reports
       accompanying the 1976 amendments do not expressly consider what sort of review
       the district court should perform when no party objects to the magistrate’s report.
       See S. Rep. No. 94-625, pp. 9-10 (1976) (hereafter Senate Report); H. R. Rep.
       No. 94-1609, p. 11 (1976), U.S. Code Cong. & Admin. News 1976, p. 6162
       (hereafter House Report). There is nothing in those Reports, however, that
       demonstrates an intent to require the district court to give any more consideration
       to the magistrate’s report than the court considers appropriate. Moreover, the
       Subcommittee that drafted and held hearings on the 1976 amendments had before
       it the guidelines of the Administrative Office of the United States Courts
       concerning the efficient use of magistrates. Those guidelines recommended to the
       district courts that “[w]here a magistrate makes a finding or ruling on a motion or
       an issue, his determination should become that of the district court, unless specific
       objection is filed within a reasonable time.” See Jurisdiction of United States
       Magistrates, Hearings on S. 1283 before the Subcommittee on Improvements in
       Judicial Machinery of the Senate Committee on the Judiciary, 94th Cong., 1st Sess.,
       24 (1975) (emphasis added) (hereinafter Senate Hearings). The Committee also
       heard Judge Metzner of the Southern District of New York, the chairman of a
       Judicial Conference Committee on the administration of the magistrate system,
       testify that he personally followed that practice. See id., at 11 (“If any objections
       come in, . . . I review [the record] and decide it. If no objections come in, I merely
       sign the magistrate’s order.”). The Judicial Conference of the United States, which
       supported the de novo standard of review eventually incorporated in § 636(b)(1)(C),
       opined that in most instances no party would object to the magistrate’s
       recommendation, and the litigation would terminate with the judge’s adoption of
       the magistrate’s report. See Senate Hearings, at 35, 37. Congress apparently
       assumed, therefore, that any party who was dissatisfied for any reason with the
       magistrate’s report would file objections, and those objections would trigger district
       court review. There is no indication that Congress, in enacting § 636(b)(1)(C),
       intended to require a district judge to review a magistrate’s report to which no
       objections are filed. It did not preclude treating the failure to object as a procedural
       default, waiving the right to further consideration of any sort. We thus find nothing
       in the statute or the legislative history that convinces us that Congress intended to
       forbid a rule such as the one adopted by the Sixth Circuit.

Thomas v. Arn, 474 U.S. at 150-52 (emphasis in original)(footnotes omitted).




                                                -4-
        Case 1:20-cv-00267-JB-JHR Document 55 Filed 07/31/20 Page 5 of 9



       The Tenth Circuit also noted, “however, that ‘[t]he waiver rule as a procedural bar need

not be applied when the interests of justice so dictate.’” One Parcel, 73 F.3d at 1060 (quoting

Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991)(“We join those circuits that have

declined to apply the waiver rule to a pro se litigant’s failure to object when the magistrate’s order

does not apprise the pro se litigant of the consequences of a failure to object to findings and

recommendations.”)(citations omitted). Cf. Thomas v. Arn, 474 U.S. at 154 (noting that, while

“[a]ny party that desires plenary consideration by the Article III judge of any issue need only ask,”

a failure to object “does not preclude further review by the district judge, sua sponte or at the

request of a party, under a de novo or any other standard”). In One Parcel, the Tenth Circuit noted

that the district judge had decided sua sponte to conduct a de novo review despite the lack of

specificity in the objections, but the Tenth Circuit held that it would deem the issues waived on

appeal, because it would advance the interests underlying the waiver rule. See 73 F.3d at 1060-61

(citing cases from other Courts of Appeals where district courts elected to address merits despite

potential application of waiver rule, but the Courts of Appeals opted to enforce waiver rule).

       Where a party files timely and specific objections to the Magistrate Judge’s proposed

findings and recommendation, “on [] dispositive motions, the statute calls for a de novo

determination, not a de novo hearing.” United States v. Raddatz, 447 U.S. 667, 674 (1980). “[I]n

providing for a ‘de novo determination’ rather than de novo hearing, Congress intended to permit

whatever reliance a district judge, in the exercise of sound judicial discretion, chose to place on a

magistrate’s proposed findings and recommendations.” United States v. Raddatz, 447 U.S. at 676

(quoting 28 U.S.C. § 636(b) and citing Mathews v. Weber, 423 U.S. 261, 275 (1976)). The Tenth

Circuit requires a “district court to consider relevant evidence of record and not merely review the

magistrate judge’s recommendation” when conducting a de novo review of a party’s timely,



                                                -5-
        Case 1:20-cv-00267-JB-JHR Document 55 Filed 07/31/20 Page 6 of 9



specific objections to the magistrate’s report. In re Griego, 64 F.3d 580, 583-84 (10th Cir. 1995).

“When objections are made to the magistrate’s factual findings based on conflicting testimony or

evidence . . . the district court must, at a minimum, listen to a tape recording or read a transcript of

the evidentiary hearing.” Gee v. Estes, 829 F.2d 1005, 1008-09 (10th Cir. 1987).

        A district court must “clearly indicate that it is conducting a de novo determination” when

a party objects to the Magistrate Judge’s report “based upon conflicting evidence or testimony.”

Gee v. Estes, 829 F.2d at 1009. On the other hand, a district court fails to meet the requirements

of 28 U.S.C. § 636(b)(1) when it indicates that it gave “considerable deference to the magistrate’s

order.” Ocelot Oil Corp. v. Sparro Indus., 847 F.2d 1458, 1464 (10th Cir. 1988). A district court

need not, however, “make any specific findings; the district court must merely conduct a de novo

review of the record.” Garcia v. City of Albuquerque, 232 F.3d 760, 766 (10th Cir. 2000). “[T]he

district court is presumed to know that de novo review is required. . . . Consequently, a brief order

expressly stating the court conducted de novo review is sufficient.” Northington v. Marin, 102

F.3d 1564, 1570 (10th Cir. 1996)(citing In re Griego, 64 F.3d at 583-84). “[E]xpress references

to de novo review in its order must be taken to mean it properly considered the pertinent portions

of the record, absent some clear indication otherwise.” Bratcher v. Bray-Doyle Indep. Sch. Dist.

No. 42, 8 F.3d 722, 724 (10th Cir. 1993). The Tenth Circuit previously has held that a district

court properly conducted a de novo review of a party’s evidentiary objections when the district

court’s “terse” order contained one sentence for each of the party’s “substantive claims” and did

“not mention his procedural challenges to the jurisdiction of the magistrate to hear the motion.”

Garcia v. City of Albuquerque, 232 F.3d at 766. The Tenth Circuit has explained that brief district

court orders that “merely repeat the language of § 636(b)(1) to indicate its compliance” are

sufficient to demonstrate that the district court conducted a de novo review:



                                                 -6-
        Case 1:20-cv-00267-JB-JHR Document 55 Filed 07/31/20 Page 7 of 9



       It is common practice among district judges in this circuit to make such a statement
       and adopt the magistrate judges’ recommended dispositions when they find that
       magistrate judges have dealt with the issues fully and accurately and that they could
       add little of value to that analysis. We cannot interpret the district court’s statement
       as establishing that it failed to perform the required de novo review.

In re Griego, 64 F.3d at 584.

       Notably, because a district court may place whatever reliance it chooses on a Magistrate

Judge’s proposed findings and recommendations, a district court “may accept, reject, or modify,

in whole or in part, the findings or recommendations made by the magistrate,” 28 U.S.C.

§ 636(b)(1), as “Congress intended to permit whatever reliance a district judge, in the exercise of

sound judicial discretion, chose to place on a magistrate’s proposed findings and

recommendations,” United States v. Raddatz, 447 U.S. at 676)(emphasis omitted). See Bratcher

v. Bray-Doyle Indep. Sch. Dist. No. 42, 8 F.3d at 724-25 (holding that the district court’s adoption

of the Magistrate Judge’s “particular reasonable-hour estimates” is consistent with the de novo

determination that 28 U.S.C. § 636(b)(1) and United States v. Raddatz require).

       Where no party objects to the Magistrate Judge’s PFRD, the Court has, as a matter of course

in the past and in the interests of justice, reviewed the Magistrate Judge’s recommendations. In

Pablo v. Soc. Sec. Admin., No. CIV 11-0132 JB/ACT, 2013 WL 1010401 (D.N.M. Feb. 27,

2013)(Browning, J.), the plaintiff failed to respond to the Magistrate Judge’s PFRD and thus

waived his right to appeal the recommendations, but the Court nevertheless conducted a review.

See 2013 WL 1010401, at *4. The Court generally does not, however, “review the PF&RD de

novo, because the parties have not objected thereto, but rather review[s] the recommendations to

determine whether they are clearly erroneous, arbitrary, obviously contrary to law, or an abuse of

discretion.” Pablo v. Soc. Sec. Admin., 2013 WL 1010401, at *4. The Court thus does not

determine independently what it would do if the issues had come before the Court first, but rather



                                                -7-
        Case 1:20-cv-00267-JB-JHR Document 55 Filed 07/31/20 Page 8 of 9



adopts the PFRD where “[t]he Court cannot say that the Magistrate Judge’s recommendation . . .

is clearly erroneous, arbitrary, obviously contrary to law, or an abuse of discretion.” Pablo v. Soc.

Sec. Admin., 2013 WL 1010401, at *4. See Alexandre v. Astrue, No. CIV 11-0384 JB/SMV,

2013 WL 1010439, at *4 (D.N.M. Feb. 27, 2013)(Browning, J.)(“The Court rather reviewed the

findings and recommendations of the . . . Magistrate Judge[] to determine if they are clearly

erroneous, arbitrary, obviously contrary to law, or an abuse of discretion. The Court determines

that they are not, and will therefore adopt the PFRD.”). This review, which is deferential to the

Magistrate Judge’s work when there is no objection, nonetheless provides some review in the

interest of justice, and seems more consistent with the waiver rule’s intent than no review at all or

a full-fledged review. Accordingly, the Court considers this standard of review appropriate. See

Thomas v. Arn, 474 U.S. at 151 (“There is nothing in those Reports, however, that demonstrates

an intent to require the district court to give any more consideration to the magistrate’s report than

the court considers appropriate.”). The Court is reluctant to have no review at all if its name is

going at the bottom of the order adopting the Magistrate Judge’s PFRD.

                                            ANALYSIS

       Although no party timely objected to the PFRD, the Court has reviewed the PFRD. Upon

review, the Court determines that Magistrate Judge Ritter’s findings and recommended disposition

in the PFRD are not clearly erroneous, arbitrary, obviously contrary to law, or an abuse of

discretion.   Accordingly, the Court: (i) adopts the PFRD; (ii) denies Taylor’s Motion for

Emergency Injunctive Relief; and (iii) denies Taylor’s Motion to Reconsider Magistrate Denial of

TRO.

       IT IS ORDERED: (i) The Magistrate Judge’s Proposed Findings and Recommended

Disposition, filed June 16, 2020 (Doc. 45), are adopted; (ii) the Motion for Emergency Injunctive



                                                -8-
       Case 1:20-cv-00267-JB-JHR Document 55 Filed 07/31/20 Page 9 of 9



Relief, filed March 24, 2020 (Doc. 8), is denied; and (iii) the Motion to Reconsider Magistrate

Denial of TRO, filed May 12, 2020 (Doc. 25), is denied.




                                                          ________________________________
                                                          UNITED STATES DISTRICT JUDGE


Parties and Counsel:

Leland Taylor
Albuquerque, New Mexico

       Plaintiff pro se

Luis E. Robles
Douglas E. Gardener
Robles, Rael & Anaya, P.C.
Albuquerque, New Mexico

       Attorneys for the Defendant




                                             -9-
